Citation Nr: 0833585	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  99-08 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1963 to February 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery 
Alabama.  The veteran's claim is now handled by the RO in 
Atlanta, Georgia.  The appeal was remanded by the Board for 
additional development in September 2003 and October 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims he currently has PTSD as a result of his 
time in service.  The veteran ran an entertainment club on a 
base in Vietnam.  He claims his stressors were working and 
living in a club with a large amount of money, transporting 
large amounts of money, not being well-informed of attacks, 
the base being attacked, having merchandise stolen from his 
club, witnessing a bad fight, fearing he would be attacked by 
people on drugs, and being harassed.  Although the RO was 
unable to verify any of the veteran's stressors, the Board 
notes that many of these stressors are of a unique nature and 
are not easily verifiable.  The veteran can attest to factual 
matters of which he had first-hand knowledge, such as the 
experiences he sites as stressors.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).
 
The veteran was afforded a VA examination for PTSD in May 
1998, but no opinion as to a relationship between service and 
PTSD was offered.  Given that his stressors are not easily 
verified but have not been found uncredible, a new VA 
examination is needed.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (VA must provide a medical examination when it 
is necessary to decide the claim).

The May 1998 VA examination also addressed the claim of 
hypertension secondary to PTSD, but the examiner stated that 
issue was better addressed by the veteran's psychiatrist.  As 
such, a new examination by a qualified psychiatrist is needed 
before a decision can be made on the hypertension claim.  See 
McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA examination 
with a psychiatrist to determine the nature 
and specific diagnosis of any current 
psychiatric disorder.  All appropriate 
diagnoses should be assigned.  The entire 
claims file must be made available to the VA 
examiner.  Pertinent documents therein, 
including the veteran's reports of his various 
stressors, should be reviewed.  If PTSD is 
diagnosed, the examiner should discuss the 
credibility of the veteran's reported 
stressors; the examiner should explain his or 
her reasoning.  

If PTSD is diagnosed, the examiner should 
state whether it is at least as likely as not 
that (1) the veteran's current PTSD is due to 
his reported in service stressors and (2) the 
veteran's current hypertension, as previously 
diagnosed, is due to or aggravated by his 
PTSD.  The term "at least as likely as not" 
does not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

2.  After completing the above action, and any 
other development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above, the 
claims should be readjudicated.  If the claims 
remain denied, a supplemental statement of the 
case should be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

